            Case 1:20-cv-02107-JEB Document 34 Filed 07/30/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 NATIONAL ASSOCIATION OF THE DEAF, et al.,
                Plaintiffs,

         v.
                                                                       Civil Action No. 20-cv-2107
 JOSEPH R. BIDEN, et al.,
                   Defendants.



                                    JOINT STATUS REPORT

       By Minute Order entered June 30, 2021, the Court ordered that the parties shall submit a

further joint status report by July 30, 2021.

       Accordingly, the parties have conferred and hereby submit the following report:

       1.      The parties have reached an agreement in principle to resolve the case.

       2.      The parties request additional time to obtain the necessary approvals for

settlement.

       3.      The parties therefore propose that the Court continue to hold this case in abeyance

until the parties file another joint status report on August 30, 2021, if they have not stipulated to

dismissal by that date.




                                                  1
         Case 1:20-cv-02107-JEB Document 34 Filed 07/30/21 Page 2 of 3




July 30, 2021                                    Respectfully submitted,



BRIAN M. BOYNTON                                  /s/ Ian S. Hoffman_______________
Acting Assistant Attorney General                 Ian S. Hoffman (D.C. Bar No. 983419)
                                                  ARNOLD & PORTER
                                                       KAYE SCHOLER LLP
 /s/ August E. Flentje_________________           601 Massachusetts Avenue NW
August E. Flentje (N.Y. Bar No. 2921807)          Washington, DC 20001-3743
Special Counsel to the Assistant Attorney General Telephone: (202) 942-5000
United States Department of Justice               Fax: (202) 942-5999
Civil Division
950 Pennsylvania Ave., NW                         /s/ Marc Charmatz
Washington, D.C. 20530                            Marc Charmatz (admitted pro hac vice)
Tel: (202) 514-3309                               NAD Law and Advocacy Center
Fax: (202) 305-8470                               8630 Fenton Street, Suite 820
E-mail: august.flentje@usdoj.gov                  Silver Spring, MD 20910
                                                  Telephone: (301) 587-1788
                                                  Fax: (301) 587-1791
JENNIFER D. RICKETTS
Branch Director                                   Counsel for Plaintiffs
Federal Programs Branch


CARLOTTA P. WELLS
Assistant Branch Director
Federal Programs Branch


 /s/ Amber Richer___________________
AMBER RICHER (CA Bar No. 253918)
Trial Attorney
U.S. Department of Justice
Civil Division, Federal Programs Branch
1100 L Street, NW
Washington, D.C. 20530
Tel: (202) 514-3489
Email: amber.richer@usdoj.gov

Attorneys for Defendants




                                             2
          Case 1:20-cv-02107-JEB Document 34 Filed 07/30/21 Page 3 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 NATIONAL ASSOCIATION OF THE DEAF, et al.,
                Plaintiffs,

        v.
                                                                      Civil Action No. 20-cv-2107
 JOSEPH R. BIDEN, et al.,
                   Defendants.



                                     [PROPOSED] ORDER

       Upon consideration of the Joint Status Report filed July 30, 2021, it is hereby ORDERED

that the parties shall submit the next joint status report on August 30, 2021.




July _______, 2021                                            ______________________________
                                                              HON. JAMES E. BOASBERG
                                                              United States District Judge




                                                 1
